DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9-11, 13-16, and 18-20 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20200333533) in view of Coleman (20210112647).


Referring to claim 1, Rogers shows a light detection and ranging (LIDAR) system (see figure 2A comprising:
a transmitter configured to emit a transmit beam (see figure 2D Ref 212);
a receiving pixel configured to receive a returning beam (see figure 2D Ref 230 also see paragraph 88);
a rotating mirror configured to direct the transmit beam to a target and direct the returning beam to the receiving pixel (see figure 2D note the scanning optics Ref 218 also see paragraph 97 note the scanning optics can be a polygonal mirror configured to rotate); and

a beam displacement apparatus disposed between the receiving pixel and the rotating mirror (see figure 2I note the birefringent displacer Ref 260), wherein the beam displacement apparatus is configured to introduce a displacement to the returning beam to compensate for a spacing between the transmitter and the receiving pixel (see paragraph 101 note the birefringent displacer corrects for the displacement distance Ref 221).
While Rogers shows a beam displacement apparatus that includes a beam rotator Rogers shows a Faraday rotator that uses an EM field to control the polarization rotation but fails to show a switchable rotator.  
Coleman shows a similar beam displacement apparatus that include the use of an active/switchable version of a beam rotator (see paragraph 61 note the cycloidal diffractive waveplate).  It would have been obvious to include the switchable beam rotator as shown by Coleman because this allows for switching on an off the beam rotation allowing for axial transmission and beam rotation during reception.  
Referring to claims 2 and 14, Rogers shows the beam displacement apparatus is configured to compensate for a reflection angle difference between the transmit beam and the returning beam reflecting off of the rotating mirror (see figure 2F note the angle 228 that is considered when designing the birefringent displacer see paragraph 104).
Referring to claims 3, 15, and 19, Rogers shows the beam displacement apparatus includes a beam displacer element including a birefringent material (see figure 2I), and wherein the transmit beam has a first polarization orientation as the transmit beam encounters the beam displacement element (see figure 2I note the transmitted beam from the transmission waveguide also see paragraph 105), and wherein the birefringent material introduces the displacement to a second polarization orientation of the returning beam that is orthogonal to the first polarization orientation of the transmit beam (see the waveplate Ref 211 also see paragraph 109).
Referring also to claims 3, 15, and 19, Rogers shows an alternate embodiment that includes the beam displacement apparatus includes a beam displacer element including a birefringent material (see figure 2J Ref 262a), and wherein the transmit beam has a first polarization orientation as the transmit beam encounters the beam displacement element (see figure 2J Ref 254), and wherein the birefringent material introduces the displacement to a second polarization orientation of the returning beam that is orthogonal to the first polarization orientation of the transmit beam (see figure 2J Ref 252).
Referring to claims 4, 16, and 20, Rogers shows the beam displacement apparatus includes a beam rotator disposed between the transmitter and the beam displacer element, and wherein the beam rotator is configured to rotate a transmit polarization of the transmit beam so that the transmit polarization of the transmit beam is perpendicular to an optical axis of the beam displacer element (see the Faraday Rotor Ref 266 and Ref 260b).
Referring to claim 7, Rogers shows the beam displacement apparatus includes a waveplate disposed between the beam displacement element and the rotating mirror (see figure 2J note the half waveplate Ref 268).
Referring to claim 9, Rogers shows the beam displacement apparatus includes a lens disposed between the beam displacer element and the rotating mirror, wherein the lens is configured to collimate the transmit beam (see figure 2I and 2J note the collimating optics).
Referring to claim 10, Rogers shows the beam displacement apparatus is configured to make the transmitter and the receiving pixel non-coaxial (see figure 2I and 2J).
Referring to claim 11, Rogers shows the returning beam is the transmit beam reflecting off a target (see the target shown in figure 2I and 2J).
Referring to claim 13, Rogers shows an autonomous vehicle control system for autonomous vehicle (see paragraph 166-167), the autonomous vehicle control system comprising: a light detection and ranging (LIDAR) device including (see figure 2A):
a transmitter configured to emit a transmit beam (see figure 2D Ref 212);
a receiving pixel configured to receive a returning beam (see figure 2D Ref 230 also see paragraph 88);
a rotating mirror configured to direct the transmit beam to a target and direct the returning beam to the receiving pixel (see figure 2D note the scanning optics Ref 218 also see paragraph 97 note the scanning optics can be a polygonal mirror configured to rotate); and

a beam displacement apparatus disposed between the receiving pixel and the rotating mirror (see figure 2I note the birefringent displacer Ref 260), wherein the beam displacement apparatus is configured to introduce a displacement to the returning beam to compensate for a spacing between the transmitter and the receiving pixel (see paragraph 101 note the birefringent displacer corrects for the displacement distance Ref 221).
Referring to claim 18, Rogers shows an autonomous vehicle control system for autonomous vehicle (see paragraph 166-167), the autonomous vehicle control system comprising: a light detection and ranging (LIDAR) device including (see figure 2A):
a transmitter configured to emit a transmit beam (see figure 2D Ref 212);
a receiving pixel configured to receive a returning beam (see figure 2D Ref 230 also see paragraph 88);
a rotating mirror configured to direct the transmit beam to a target and direct the returning beam to the receiving pixel (see figure 2D note the scanning optics Ref 218 also see paragraph 97 note the scanning optics can be a polygonal mirror configured to rotate); and

a beam displacement apparatus disposed between the receiving pixel and the rotating mirror (see figure 2I note the birefringent displacer Ref 260), wherein the beam displacement apparatus is configured to introduce a displacement to the returning beam to compensate for a spacing between the transmitter and the receiving pixel (see paragraph 101 note the birefringent displacer corrects for the displacement distance Ref 221).
Rogers shows the beam displacement apparatus is configured to compensate for a reflection angle difference between the transmit beam and the returning beam reflecting off of the rotating mirror (see figure 2F note the angle 228 that is considered when designing the birefringent displacer see paragraph 104).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20200333533) in view of Coleman (20210112647) and LaChapelle (20200256960).
Referring to claim 12, Rogers remains silent to the wavelength of light used in the LIDAR device however LaChapelle shows a similar device that includes a near-infrared wavelength (see paragraph 127).  It would have been obvious to include the use of near-infrared light because this is extremely well known and adds no new or unexpected results.  


Allowable Subject Matter
Claims 5, 6, 8, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645